Jackson, Judge.
Brown sued the company in the justice court for damages laid at $35.00, in killing a cow, by regular summons. The justice of the peace gave judgment against the company for twenty-five dollars, and the case was carried up by certiorari, and the judgment was sustained.
It is brought here on two points: first, that justice courts proper, have no jurisdiction in cases for damages, especially against railroad companies; and second, that the court rendered judgment for a sum intermediate the higher and lower sums proven.
1. We think that the constitution settles the first point. It gives jurisdiction in all civil cases up to $100.00. Code, §5104. This was a civil case. The special remedy provided in section 3043 of the Code, and the sections following, are merely cumulative — optional with the party. Tt does not oust the general jurisdiction of the justice courts.
2. Nor do we think that the other point'is more tenable. The judgment was for $25.00. Various sums from $50.00 down below $25.00, were proven to be the value of the cow killed. The justice seems to have averaged the different *536opinions of the witnesses, and though no witness swore to the exact sum the court gave judgment for, the evidence supports sufficiently the judgment — it being intermediate between the sums proven.
Judgment affirmed.